— The claimant appeals from a judgment of the Court of Claims which awards her $12,000 for damages in the taking of land in the city of Binghamton. The point on appeal is that claimant’s expert witnesses had actually seen and examined the structure which was taken; while State’s witness had given his opinion from a description of the building which had been removed when he made his inspection, and that therefore the court was obliged to disregard his testimony as incompetent. The structure, however, was not unique. It was a type commonly found. It was very fully described *927in the record; there are photographs in evidence which claimant identified as fair representations of the structure involved. The State’s real estate witness, who qualified as to knowledge of values in the area expressed his opinion on the basis of detailed elements in the structure. The court was not entirely precluded by the opinions of the claimant’s witnesses in this state of the record. The award very substantially exceeded the assessed value of the property. Claimant’s witnesses fixed the damage from the taking at $17,916; the State’s witness at $11,500. Our right to change the view of the Court of Claims that the damage was $12,000 has not been demonstrated. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpem and Imrie, JJ.